Citation Nr: 1625137	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated at 30 percent prior to May 29, 2012, and at 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a May 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD and assigned a 30 percent rating. 

The Veteran appeared at a hearing before a Veterans Law Judge in January 2012.  A transcript of the hearing is in the Veteran's file. 

In April 2012 and again in July 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The case has been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims system.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required in order to provide the Veteran with a Board videoconference hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  Here, in January 2012, the Veteran testified at a hearing that was conducted by a VLJ who is no longer employed at the Board.  He was then provided a letter telling him he has an opportunity to testify at another hearing conducted by a VLJ who will decide his case.  In a May 2015 statement, the Veteran requested a new Board hearing via videoconference.  Scheduling of such a Board hearing is done by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at his local AOJ at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

